


109 HR 5705 IH: To authorize the Secretary of the Interior to conduct

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5705
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct
		  studies to determine the feasibility and environmental impact of rehabilitating
		  the St. Mary Diversion and Conveyance Works and the Milk River Project, to
		  authorize the rehabilitation and improvement of the St. Mary Diversion and
		  Conveyance Works, to develop an emergency response plan for use in the case of
		  catastrophic failure of the St. Mary Diversion and Conveyance Works, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the St. Mary
			 Diversion and Conveyance Works and Milk River Project Act of
			 2006.
		2.DefinitionsIn this Act:
			(1)Blackfeet
			 irrigation projectThe term Blackfeet Irrigation
			 Project means the Bureau of Indian Affairs Blackfeet Irrigation Project
			 located within the exterior boundaries of the Blackfeet Reservation.
			(2)Blackfeet
			 reservationThe term Blackfeet Reservation means the
			 Blackfeet Indian Reservation of Montana.
			(3)Blackfeet
			 tribeThe term Blackfeet Tribe means the Blackfeet
			 Tribe of the Blackfeet Reservation.
			(4)BoardThe
			 term Board means the Joint Board of Control for the Milk River
			 Project established in accordance with State law .
			(5)Catastrophic
			 infrastructure failureThe term catastrophic infrastructure
			 failure means a failure of the infrastructure of the St. Mary Diversion
			 and Conveyance Works that causes a significant disruption in the operation of
			 the water system that, if not addressed, would, as determined by the Secretary,
			 pose a serious threat to—
				(A)the lives, health,
			 or property of the residents of the Blackfeet Reservation; or
				(B)the economic or
			 environmental health of—
					(i)the
			 Blackfeet Reservation; or
					(ii)the
			 region served by the Milk River Project.
					(6)Chinook
			 divisionThe term Chinook Division means the Harlem,
			 Paradise Valley, Zurich, Alfalfa Valley, and Fort Belknap irrigation districts
			 established in accordance with State law.
			(7)Emergency
			 response planThe term emergency response plan means
			 the emergency response plan developed under section 4(a).
			(8)Fort belknap
			 reservationThe term Fort Belknap Reservation means
			 the Fort Belknap Reservation of the Fort Belknap Indian Community of
			 Montana.
			(9)FundThe
			 term Fund means the Emergency Response Plan Fund established by
			 section 5(a).
			(10)Milk river
			 project
				(A)In
			 generalThe term Milk River Project means the Bureau
			 of Reclamation project authorized by the Secretary on March 14, 1903, under the
			 Act of June 17, 1902 (32 Stat. 388, chapter 1093), commencing at Lake Sherburne
			 Reservoir and providing water to a point approximately 6 miles east of Nashua,
			 Montana.
				(B)InclusionsThe
			 term Milk River Project includes—
					(i)Swiftcurrent
			 Dike;
					(ii)Lake
			 Sherburne;
					(iii)Nelson and
			 Fresno dams, dikes, and reservoirs;
					(iv)St.
			 Mary, Dodson, Vandalia, and Paradise diversion dams;
					(v)Dodson pumping
			 plant; and
					(vi)miles of
			 associated canals, laterals, and drains.
					(11)Rehabilitation
			 projectThe term rehabilitation project means the
			 St. Mary Diversion and Conveyance Works rehabilitation and improvement project
			 authorized under section 3(b)(1).
			(12)Repayment
			 contractThe term repayment contract means the
			 repayment contract entered into under section 3(b)(6)(C).
			(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)StateThe
			 term State means the State of Montana.
			(15)St. mary
			 diversion and conveyance works
				(A)In
			 generalThe term St. Mary Diversion and Conveyance
			 Works means the portion of the Milk River Project authorized by the
			 Secretary on March 25, 1905, under the Act of June 17, 1902 (32 Stat. 388,
			 chapter 1093), that—
					(i)is
			 located within the exterior boundaries of the Blackfeet Reservation; and
					(ii)diverts water
			 from the St. Mary River into the North Fork of the Milk River.
					(B)InclusionsThe
			 term St. Mary Diversion and Conveyance Works includes—
					(i)the
			 diversion dam on the St. Mary River;
					(ii)Swiftcurrent
			 Dike;
					(iii)canals;
					(iv)siphons;
					(v)the 5
			 drop structures; and
					(vi)other associated
			 canal facilities.
					3.St. Mary
			 Diversion and Conveyance Works
			(a)Authorization of
			 Studies
				(1)In
			 generalThe Secretary, in consultation with the State, the
			 Blackfeet Tribe, and other rehabilitation project stakeholders, shall conduct 1
			 or more studies—
					(A)to determine the
			 feasibility of rehabilitating and improving the St. Mary Diversion and
			 Conveyance Works to provide for sustained environmental and economic benefit
			 within the St. Mary and Milk River basins; and
					(B)to determine the
			 environmental impact of the proposed rehabilitation project.
					(2)Use of existing
			 information and resourcesIn preparing any study under paragraph
			 (1), the Secretary shall, to the maximum extent practicable, use existing
			 studies, including engineering and resource information provided by, or at the
			 direction of, the Blackfeet Tribe or Federal, State, or local agencies.
				(3)Cooperative
			 agreement with the state and the blackfeet tribeThe Secretary
			 may enter into cooperative agreements with the State and the Blackfeet Tribe to
			 carry out all or a portion of 1 or more studies authorized under paragraph (1)
			 if the Secretary determines that the cooperative agreements would be
			 cost-effective and efficient.
				(4)Reimbursement of
			 study costs
					(A)In
			 generalExcept as provided in subparagraph (B), the costs of
			 preparing any study under paragraph (1) shall be—
						(i)considered to be a
			 rehabilitation project cost under subsection (b); and
						(ii)if
			 the proposed rehabilitation project is carried out under subsection (b),
			 reimbursed in accordance with the repayment contract.
						(B)Blackfeet
			 tribeAny Federal funds provided to the Blackfeet Tribe under a
			 cooperative agreement entered into under paragraph (3) shall be nonreimbursable
			 and nonreturnable to the United States.
					(5)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Resources of the House of Representatives any studies required to
			 be conducted under paragraph (1).
				(b)Authorization of
			 Rehabilitation Project
				(1)In
			 generalNot later than 180 days after the date on which a study
			 is submitted under subsection (a)(5), the Secretary shall initiate the
			 planning, design, and construction of the St. Mary Diversion and Conveyance
			 Works rehabilitation and improvement project alternative that is selected under
			 paragraph (2).
				(2)Selection of
			 alternativeThe Secretary, in consultation and coordination with
			 the State, the Blackfeet Tribe, and other affected rehabilitation project
			 stakeholders, shall select the alternative for construction of the
			 rehabilitation project that the Secretary determines would best meet the needs
			 of the State, the Blackfeet Tribe, and other affected rehabilitation project
			 stakeholders.
				(3)Cooperative
			 agreementThe Secretary shall enter into 1 or more cooperative
			 agreements with the State, the Blackfeet Tribe, and the Board to provide the
			 State, the Blackfeet Tribe, and the Board with information on, and
			 opportunities to provide comments with respect to, all aspects of the planning,
			 design, and construction of the rehabilitation project.
				(4)Cost-sharing
			 requirements
					(A)In
			 generalOf the total rehabilitation projects costs—
						(i)45
			 percent shall be reimbursable; and
						(ii)55
			 percent shall be nonreimbursable.
						(B)Reimbursable
			 costs
						(i)Federal
			 shareThe Federal share of the total reimbursable rehabilitation
			 project costs, as identified in the repayment contract, shall be 75
			 percent.
						(ii)Non-federal
			 shareThe non-Federal share of the total reimbursable project
			 costs, as identified in the repayment contract, shall be the lesser of—
							(I)the amount that is
			 equal to 25 percent of the total reimbursable costs of carrying out the
			 project; or
							(II)$25,000,000.
							(C)Form of
			 non-federal shareThe non-Federal share required under
			 subparagraphs (A) and (B) may be in the form of—
						(i)any
			 in-kind, documented contribution of goods or services, whether provided before,
			 on, or after the date of enactment of this Act; or
						(ii)any
			 amounts paid by the State, the Blackfeet Tribe, or other affected
			 rehabilitation project stakeholders, whether paid before, on, or after the date
			 of enactment of this Act, for engineering or other studies that contribute to
			 the rehabilitation and improvement of the St. Mary Diversion and Conveyance
			 Works.
						(5)Limitation on
			 certain project costs
					(A)Administrative
			 costsThe total amount of funds expended by the Secretary for the
			 administration of the rehabilitation project shall be not more than 4 percent
			 of the amount provided for the total rehabilitation project construction
			 budget.
					(B)Design and
			 constructionThe total amount of funds expended by the Secretary
			 for design, and construction oversight of the rehabilitation project shall be
			 not more than 20 percent of the amount provided for the total rehabilitation
			 project construction budget.
					(6)Construction
			 fundsThe Secretary shall not obligate any funds made available
			 for rehabilitation project construction activities authorized under this
			 subsection until—
					(A)any applicable
			 requirements of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been met;
					(B)a final
			 engineering report has been—
						(i)prepared and
			 submitted to the Secretary; and
						(ii)transmitted by
			 the Secretary to the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Resources of the House of Representatives by the date that
			 is 60 days after the date on which the report has been submitted to the
			 Secretary; and
						(C)a contract
			 providing for the repayment of reimbursable costs for the rehabilitation
			 project has been entered into by the Secretary and the applicable non-Federal
			 entities.
					(7)Employment
			 preferenceThe Secretary shall require that any contract or
			 subcontract for the construction of the rehabilitation project include a
			 provision that the contractor or subcontractor provide a hiring preference to
			 qualified members of the Blackfeet Tribe.
				(8)DeadlineThe
			 rehabilitation project shall be substantially complete by not later than
			 January 1, 2018.
				4.Emergency
			 response plan
			(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the State, local and tribal
			 authorities, and other Milk River Project stakeholders, shall develop and,
			 subject to the availability of funds, implement an emergency response plan to
			 be followed in the event of a catastrophic infrastructure failure.
			(b)ContentsThe
			 emergency response plan shall—
				(1)identify the
			 potential impacts of a catastrophic infrastructure failure on public safety and
			 the environment, with an emphasis on the impacts on any portions of the
			 Blackfeet Reservation in which the St. Mary Diversion and Conveyance Works are
			 located;
				(2)provide a response
			 plan to address the public safety and environmental impacts in the State and
			 the Blackfeet Reservation within a reasonable period following a catastrophic
			 infrastructure failure;
				(3)define the
			 responsibilities of emergency response personnel in the event of a catastrophic
			 infrastructure failure;
				(4)ensure
			 communication and coordination among the Federal, State, tribal, and local
			 agencies and other Milk River Project stakeholders that are responsible for
			 implementing the emergency response plan;
				(5)establish public
			 notification procedures to be carried out in the event of a catastrophic
			 infrastructure failure;
				(6)provide for the
			 repair or replacement of failed infrastructure with components that are
			 compatible with the rehabilitation project;
				(7)include a
			 cost-sharing agreement that—
					(A)specifies the
			 manner in which costs will be shared and any reimbursable amounts will be
			 repaid if the emergency response plan is implemented; and
					(B)is consistent with
			 subsection (e); and
					(8)incorporate any
			 other elements that the Secretary, in consultation with the State, tribal and
			 local authorities, and other Milk River Project stakeholders, determines would
			 ensure a rapid and effective response to a catastrophic infrastructure
			 failure.
				(c)TitleTitle
			 to all project works and facilities constructed under this section shall be
			 held by the United States.
			(d)Development
			 CostsAny costs incurred by the Secretary in developing the
			 emergency response plan shall be nonreimbursable.
			(e)Implementation
			 Costs
				(1)In
			 generalExcept as provided in paragraph (2), the cost-sharing
			 requirements of section 3(b)(4) shall apply to any costs of implementing the
			 emergency response plan under this section.
				(2)Blackfeet
			 tribeNotwithstanding paragraph (1), any Federal funds provided
			 for noninfrastructure activities carried out under this section on the
			 Blackfeet Reservation are nonreimbursable and nonreturnable to the United
			 States.
				5.Emergency
			 Response Plan Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund,
			 consisting of—
				(1)such amounts as are
			 appropriated to the Fund under section 10(d); and
				(2)any interest
			 earned on investment of amounts in the Fund under subsection (c).
				(b)Expenditures From
			 Fund
				(1)In
			 generalIf the Secretary determines that a catastrophic
			 infrastructure failure has occurred, the Secretary of the Treasury, on request
			 of the Secretary, shall transfer from the Fund to the Secretary such amounts as
			 the Secretary determines are necessary to implement the emergency response
			 plan.
				(2)ReportNot
			 later than 60 days after the date on which amounts from the Fund are
			 transferred to the Secretary under paragraph (1), the Secretary shall submit to
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Resources of the House of Representatives a report that describes—
					(A)the event that
			 triggered the determination that a catastrophic infrastructure failure had
			 occurred;
					(B)the amount
			 transferred to the Secretary from the Fund;
					(C)a description of
			 any construction carried out using the amounts transferred; and
					(D)the estimated cost
			 of completing any construction being carried out under the emergency response
			 plan.
					(c)Investment of
			 Amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
				(2)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
				(3)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(4)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
				(5)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and form
			 a part of, the Fund.
				(d)Termination of
			 Fund
				(1)In
			 generalIf the Secretary determines that the St. Mary Diversion
			 and Conveyance Works no longer pose an unacceptable risk of catastrophic
			 infrastructure failure—
					(A)the Fund shall be
			 terminated; and
					(B)the unexpended and
			 unobligated balance of the Fund shall be made available for the construction of
			 the rehabilitation project authorized under section 3(b)(1).
					(2)Additional
			 fundsAmounts made available for the construction of the
			 rehabilitation project under paragraph (1)(B) shall be in addition to the
			 amounts made available for the rehabilitation project under section
			 10(b).
				6.Milk River
			 Project
			(a)Authorized
			 UsesNotwithstanding any other provision of law—
				(1)the authorized
			 uses of Lake Sherburne Reservoir, St. Mary Diversion and Conveyance Works,
			 Fresno Reservoir, Nelson Reservoir, and the Vandalia Diversion Dam shall
			 include irrigation, flood control, the provision of municipal and industrial
			 water supplies, recreation, fish and wildlife conservation and development, and
			 water conservation; and
				(2)the Milk River
			 Project shall be operated—
					(A)primarily for the
			 purpose of irrigation; and
					(B)in a manner that
			 does not interfere with any contracts in existence on the date of enactment of
			 this Act that are executed under the reclamation laws.
					(b)Service
			 AreaThe service area of the Milk River Project is—
				(1)the Milk River
			 Basin; and
				(2)the portion of the
			 St. Mary River Basin that is accessible to the Milk River Project.
				(c)Feasibility
			 Studies
				(1)PriorityIn
			 consultation with the State and affected Milk River Project stakeholders, the
			 Secretary shall prioritize the Milk River Project structures that are in need
			 of rehabilitation and improvement.
				(2)Preparation of
			 studiesThe Secretary or the non-Federal project sponsor shall
			 prepare 1 or more feasibility studies for Milk River Project structures in
			 order of the priority established under paragraph (1).
				(3)CostsThe
			 costs of any feasibility studies prepared under paragraph (2) shall be—
					(A)considered to be
			 Milk River Project rehabilitation and improvement costs; and
					(B)reimbursable if
			 the proposed Milk River Project rehabilitation and improvement is carried
			 out.
					(4)Cooperative
			 agreementsThe Secretary may enter into any cooperative
			 agreements with the non-Federal project sponsors that the Secretary determines
			 to be necessary to carry out this subsection.
				(d)Milk River
			 Project Rehabilitation and Improvement CostsThe cost-sharing
			 requirements of section 3(b)(4) shall apply to the costs of studying,
			 designing, planning, and constructing any rehabilitation of, or improvements
			 to, Milk River Project structures that are carried out in accordance with a
			 feasibility study prepared under subsection (c).
			7.Blackfeet
			 Tribe
			(a)Protection of
			 Land and Water RightsIn carrying out the rehabilitation project,
			 the Secretary shall ensure that the land and water rights held in trust for the
			 benefit of the Blackfeet Tribe and the members of the Blackfeet Tribe are
			 protected.
			(b)Settlement of
			 Milk River Project Claims
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall resolve any land, water, environmental, and other claims of the Blackfeet
			 Tribe against the United States relating to the portions of the Milk River
			 Project located within the exterior boundaries of the Blackfeet
			 Reservation.
				(2)CostsAny
			 Federal funds expended under paragraph (1) shall be nonreimbursable and
			 nonreturnable to the United States.
				(3)ReportNot
			 later than January 1, 2008, or if the Secretary and the Blackfeet Tribe agree
			 to a later date, the date agreed to by the Secretary and the Blackfeet Tribe,
			 the Secretary shall submit to Congress a report that describes the resolution
			 of any claims under paragraph (1), including a description of the amount of
			 funds necessary to resolve the claims.
				(c)Blackfeet
			 Projects
				(1)Identification
			 of projectsThe Secretary, in consultation with the Blackfeet
			 Tribe, shall identify appropriate Blackfeet projects to improve economic
			 conditions on the Blackfeet Reservation.
				(2)Feasibility
			 studies
					(A)In
			 generalThe Secretary shall complete 1 or more studies to
			 determine the feasibility of carrying out the Blackfeet projects identified
			 under paragraph (1).
					(B)Use of existing
			 studiesIn preparing a study under subparagraph (A), the
			 Secretary shall, to the maximum extent practicable, use any existing studies
			 that are identified by the Blackfeet Tribe.
					(C)ConsiderationsThe
			 Secretary may consider the use of the St. Mary Diversion and Conveyance Works
			 in—
						(i)the
			 preparation of a feasibility study under this paragraph; and
						(ii)the
			 subsequent planning, design, and construction of any Blackfeet projects that
			 are recommended to be carried out under this subsection.
						(D)Cooperative
			 agreementsThe Secretary may enter into 1 or more cooperative
			 agreements with the Blackfeet Tribe to carry out a feasibility study under this
			 paragraph.
					(E)ReportNot
			 later than 180 days after the date on which a feasibility study is completed
			 under this paragraph, the Secretary shall submit to Congress a report
			 that—
						(i)identifies any
			 Blackfeet projects proposed to be carried out under this subsection; and
						(ii)describes the
			 amount of funds necessary for the recommended Blackfeet projects.
						(d)Hydropower
			 PreferenceThe Blackfeet Tribe shall be eligible for preference
			 in the development of hydropower generation on all facilities of the St. Mary
			 Diversion and Conveyance Works located within the exterior boundaries of the
			 Blackfeet Reservation on the same basis as municipalities under the Federal
			 Power Act (16 U.S.C. 791a et seq.) and the reclamation laws (including the
			 Reclamation Project Act of 1939 (43 U.S.C. 485 et seq.)).
			(e)Employment
			 PreferenceThe Secretary shall require that any contract or
			 subcontract for the construction of the rehabilitation project require that the
			 contractor or subcontractor provide a hiring preference to qualified members of
			 the Blackfeet Tribe.
			(f)Blackfeet
			 Irrigation Project
				(1)Feasibility
			 studies
					(A)In
			 generalAs soon as practicable after the date on which the
			 Secretary completes an appraisal investigation of the Blackfeet Irrigation
			 Project, the Secretary shall conduct 1 or more studies to determine the
			 feasibility of rehabilitating and improving the Blackfeet Irrigation Project
			 structures that are determined by the Secretary to be in need of rehabilitation
			 or improvement based on the appraisal investigation.
					(B)Nonreimbursable
			 costsAny costs incurred in carrying out a feasibility study
			 under subparagraph (A) are nonreimbursable and nonreturnable to the United
			 States.
					(C)Cooperative
			 agreementThe Secretary may enter into 1 or more cooperative
			 agreements with the Blackfeet Tribe for the conduct of the feasibility studies
			 under subparagraph (A).
					(D)Employment
			 preferenceWith respect to hiring or contracting for individuals
			 to carry out a feasibility study under subparagraph (A), the Secretary shall
			 give preference to any member of the Blackfeet Tribe that the Secretary
			 determines to be qualified for the position.
					(2)ReportNot
			 later than 180 days after the date on which a feasibility study is completed
			 under paragraph (1), the Secretary shall submit to Congress a report
			 that—
					(A)includes
			 recommendations for the rehabilitation and improvement of the Blackfeet
			 Irrigation Project; and
					(B)describes the
			 amount of funds necessary for the rehabilitation and improvement of the
			 Blackfeet Irrigation Project.
					8.Fort Belknap
			 Reservation feasibility study
			(a)In
			 GeneralThe Secretary shall conduct 1 or more studies to
			 determine the feasibility of developing a safe and adequate rural, municipal,
			 and industrial water supply project for the residents of the Fort Belknap
			 Reservation and surrounding communities.
			(b)CostsAny
			 costs incurred in carrying out the feasibility study under subsection (a) are
			 nonreimbursable and nonreturnable to the United States.
			9.Effect
			(a)In
			 GeneralNothing in this Act—
				(1)create or
			 alters—
					(A)any Federal
			 reserved water right; or
					(B)any other right to
			 the use of water;
					(2)expands or
			 diminishes any Federal, State, or tribal jurisdiction or authority over—
					(A)water resources
			 development or control; or
					(B)water
			 rights;
					(3)alters the private
			 ownership of any structures, canals, and laterals owned by the Chinook
			 Division; or
				(4)prohibits the
			 Secretary, as part of an Indian water rights settlement, from using any project
			 facilities to deliver water from the St. Mary River for the use of the
			 Blackfeet Tribe.
				(b)Reclamation
			 LawsNo activity carried out under this Act shall be considered
			 to be a supplemental, additional, or new benefit under the reclamation laws,
			 including the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.).
			10.Authorization of
			 appropriations
			(a)St. Mary
			 Diversion and Conveyance Works Feasibility StudiesThere is
			 authorized to be appropriated to carry out section 3(a) $15,000,000, to remain
			 available until expended.
			(b)St. Mary
			 Diversion and Conveyance Works Rehabilitation Project
				(1)In
			 generalSubject to paragraph (2), there is authorized to be
			 appropriated to carry out section 3(b) $135,000,000.
				(2)AdjustmentThe
			 amount authorized under paragraph (1) shall be adjusted as necessary to account
			 for increases in development costs after January 31, 2005, as determined using
			 applicable engineering cost indices.
				(c)Emergency
			 Response PlanThere is authorized to be appropriated to carry out
			 section 4 $2,000,000.
			(d)Emergency
			 FundThere is authorized to be appropriated to the Fund
			 $15,000,000.
			(e)Milk River
			 Project Feasibility StudiesThere is authorized to be
			 appropriated to carry out section 6(c) $10,000,000.
			(f)Blackfeet
			 ProjectsThere is authorized to be appropriated to carry out
			 section 7(c) $1,000,000.
			(g)Blackfeet
			 Irrigation ProjectThere is authorized to be appropriated to
			 carry out section 7(f) $5,000,000.
			(h)Fort Belknap
			 Reservation Feasibility StudyThere is authorized to be
			 appropriated to carry out section 8 $1,000,000.
			
